Dismissed and Memorandum Opinion filed July 10, 2008







 
Dismissed
and Memorandum Opinion filed July 10, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00307-CR
____________
 
MARY GREGORY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Criminal Court at Law No. 1
Harris County, Texas
Trial Court Cause No.
1462439
 

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notice of appeal, personally signed by
appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this Court has not delivered
an opinion, we grant appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
 




Judgment rendered and Memorandum
Opinion filed July 10, 2008.
Panel consists of Chief Justice
Hedges and Justices Fowler and Boyce. 
Do not publish C Tex.
R. App. P. 47.2(b).